Per Curiam.

The exception in the present case is founded upon a rule strictly technical; still it is a well settled rule, founded in considerations of general expediency, that the judg ments and proceedings of a court of record must be proved by the record, or an authenticated transcript. The plaintiff’s case required him to show that a final judgment had been entered in the action in question, pending in another county. The evidence by the testimony of a witness, might have been very satisfactory in the particular case ; but by the general rulé, adopted for general convenience, we think it was inadmissible and was rightly rejected. The exception is overruled, and the judgment of the C. C. P. affirmed.1

 See Webb v. Alexander, 7 Wend. 281